DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 03/18/2021. As directed by the amendment: claims 1, 6, 12, and 20 have been amended.  Thus, claims 1 – 20 are presently pending in this application. 
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. The applicant’s argues that with amendments to claims 1 and 20, to add the claim language “wherein the angling link includes a substantially cylindrical angling hinge pin configure to rotate about a first pivot axis, and at least one bore within the angling hinge pin transverse to the first pivot axis” and “and a protrusion configured to receive a cable” will overcome the rejection of Fairneny (US 20120232567 A1) in view of Kabe et al (US 20140135685 A1). The Office respectfully disagrees as Kabe, in regards to claim 1, does teach an angling link including a substantially cylindrical angling hinge pin 46 (see Fig. 8) which as shown in Figure 8 to be a screw, (see Dictionary.com definition for a screw as “a threaded cylindrical pin or rod with a head at one end…”) and the angling link rotates around this pin 46 which serves as the pivot axis P and additionally a bore can be seen on the surface of 46 cut transverse to the pivot axis P, see 103 rejection below for further details. The Office additionally asserts in regards to claim 20, that Kabe teaches a protrusion configured to receive a cable as the portion of the angling link that extends from 46 proximally can be considered a protrusion and a channel can be seen running through 30a in line with the protrusion that can receive a cable, see 103 rejection below for further details. Therefore the Office maintains the 103 rejection over the claims with Fairneny in view of Kabe for claims 1 – 13, 16, and 18 – 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13, 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fairneny (US 20120232567 A1) herein referenced to as “Fairneny” in view of Kabe et al (US 20140135685 A1), herein referenced to as “Kabe”.
	In regards to claim 1, Fairneny teaches: a minimally invasive suturing device 100 (see Figs. 1 – 16, [0043], ll 7 – 11), comprising: a shaft 2 (see Fig. 7A, [0043], ll 7 – 11), a distal tip 3 (see Fig. 6, [0044], ll 10 – 12), and a flexible span 200 (see Fig. 15, [0071], ll 1 – 5) coupling the distal tip to the shaft, wherein the flexible span comprises: a plurality of bending links 212 (see Fig. 15, [0071], ll 1 – 5), and an end link 254 (see Figs. 15 – 16, [0077], ll 1 – 4). Fairneny does not teach: an angling link, wherein the angling link includes a substantially cylindrical angling hinge pin configure to rotate about a first pivot axis, and at least one bore within the angling hinge pin transverse to the first pivot axis. 
	However, Kabe teaches a surgical device analogous to the art in the form of an articulating assembly for intraluminal delivery, with a shaft 14 (see Fig. 1), a distal tip 18 (see Fig. 1) a flexible span 28 (see Figs. 1 and 7 – 8), a plurality of bending links 52 (see Fig. 7). Kabe further teaches an angling link 30a (see Fig. 7 and annotated Fig. 8 below, [0051], ll 1 – 12), wherein the angling link 30a includes a substantially cylindrical angling hinge pin 46 (see annotated Fig. 8 below, [0051]) configure to rotate about a first pivot axis P (see Fig. 7 and annotated Fig. 8 below, [0051]), and at least one bore (see annotated Fig. 8 below, the bore is cut through 46, and as defined by TheFreeDictonary.com a bore is “a hole or passage made by or as if by use of a drill”, and this transverse hole across the surface of 46 matches the definition as a drill when laid transversely over 46 would make such a hole) within the angling hinge pin 46 transverse to the first pivot axis P.

    PNG
    media_image1.png
    703
    738
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fairneny to incorporate the teachings of Kabe and have a minimally invasive surgical device with an angling link in addition to the plurality of bending links and the end link within the flexible span. As exemplified in Kabe, this angling link would further provide an additional axis of rotation for the flexible span, lending to a greater range of motion for the device while still retaining a degree of stability (see Kabe [0052], ll 1 – 17). 
In regards to claim 2, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 1, see 103 rejection above. Fairneny further teaches: an articulation control 22 (see Figs. 7 – 8, and 15, [0076]); and first and second articulation cables 234 and 238 (see Fig. 16, [0074], ll 1 – 4) which pass through the plurality of bending links to be attached to different sides of the end link. In the prior combination between Fairneny and Kabe, this would include the first and second articulation cables passing through the angling link as well. 
In regards to claim 3, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 1, see 103 rejection above. Fairneny further teaches further comprising a needle drive wire 111 (see Fig. 6, [0053], ll 1 – 8) which passes through drive wire channels in the plurality of bending links to couple with a needle in a needle guide tube 152 (see Fig. 6, [0053], ll 1 – 8) held by the end link. Fairneny in combination with the angling link of Kabe teaches: the needle drive wire passing through the angling link.  
In regards to claim 4, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 3, see 103 rejection above. Fairneny further teaches: wherein the distal tip is coupled to the needle guide tube (see Fig. 6).
In regards to claim 5, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 1, see 103 rejection above. Fairneny further teaches further comprising a double-ended spring 115 (see Fig. 5, [0051], ll 12 – 14) coupled to the distal tip.
In regards to claim 6, the combination of Fairneny and Kabe teaches the minimally invasive suturing device of claim 1, see 103 rejection above. Kabe further teaches: an articulation socket Q (see Fig. 7, [0051], ll 15 – 17) defines a bending axis.  
	In regards to claim 7, the combination of Fairneny and Kabe teaches: The minimally invasive suturing device of claim 6, see 103 rejection above. Kabe further teaches: wherein the first pivot axis and the bending axis are orthogonal (see Fig. 7, [0051], ll 15 – 17). 
	In regards to claim 8, the combination of Fairneny and Kabe teaches: The minimally invasive suturing device of claim 1, see 103 rejection above. The combination of Fairneny and Kabe further teaches wherein the angling link further comprises a drive wire receiver for the drive wire 111 (see Fig. 6 of Fairneny, [0053], ll 1 – 8). 
In regards to claim 9, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 1, see 103 rejection above. Fairneny further teaches: wherein each of a plurality of bending links further comprises a bending hinge pin 220 (see Fig. 16, [0072], ll 1 – 4) which defines a first bending axis and a bending socket 232 (see Fig. 16, [0073], ll 1 – 4) which defines a second bending axis.
	In regards to claim 10, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 9, see 103 rejection above. Fairneny further teaches: wherein the first bending axis and the second bending axis are parallel (see Figs. 15 – 16).
	In regards to claim 11, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 1, see 103 rejection above. Fairneny further teaches: wherein the end link further comprises a bending hinge pin 220 (see Fig. 16, [0072], ll 1 – 4) which defines a bending axis.
	In regards to claim 12, the combination of Fairneny and Kabe teaches: The minimally invasive suturing device of claim 1, see 103 rejection above. Kabe further teaches: wherein: the angling link 30a further comprises an articulation socket Q (see Fig. 7, [0051], ll 15 – 17)  which defines a bending axis. Fairneny further teaches: each of a plurality of bending links further comprises a bending hinge pin 220 (see Fig. 16, [0072], ll 1 – 4) which defines a first bending axis and a bending socket 232 (see Fig. 16, [0073], ll 1 – 4) which defines a second bending axis. Finally Kabe further teaches: articulation socket of the angling link is pivotably coupled to the bending hinge pin of a first bending link (see Fig. 7).
	In regards to claim 13, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 5, see 103 rejection above. Fairneny further teaches: wherein the double-ended spring has a first end and a second end (see Fig. 5).
	In regards to claim 16, the combination of Fairneny and Kabe teaches: the minimally invasive suturing device of claim 13, see 103 rejection above. Fairneny further teaches: wherein the distal tip further comprises a tissue bite area 10 (see Fig. 2, [0048], ll 1 – 10).
	In regards to claim 18, the combination of Fairneny and Kabe teaches: The minimally invasive suturing device of claim 1, see 103 rejection above. Kabe further teaches the device comprising an angler knob 24 (see Figs. 1 – 2, [0054], ll 1 – 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fairneny to incorporate the teachings of Kabe and have a minimally invasive suturing with an angling knob. Motivation for such can be found in Kabe as a second control for a second form of movement would be desired for ease of use for the articulating portion of the device as separated planes of motion would require two different actuators (see Kabe, [0053], ll 1 – 9). 
	In regards to claim 19, the combination of Fairneny and Kabe teaches: The minimally invasive suturing device of claim 18, see 103 rejection above. Kabe further teaches: wherein: rotating the angler knob in a first direction causes the flexible span to create an upward angle relative to the shaft; and rotating the angler knob in a second direction causes the flexible span to create downward angle relative to the shaft ([0054], ll 1 – 10).
	In regards to claim 20, Fairneny teaches: a minimally invasive suturing device 100 (see Figs. 1 – 16, [0043], ll 7 – 11), comprising: a shaft 2 (see Fig. 7A, [0043], ll 7 – 11), a distal tip 3 (see Fig. 6, [0044], ll 10 – 12) comprising a tissue bite area 10 (see Fig. 2, [0048], ll 1 – 10); 200 (see Fig. 15, [0071], ll 1 – 5) coupling the distal tip to the shaft, wherein the flexible span comprises: a plurality of bending links 212 (see Fig. 15, [0071], ll 1 – 5) wherein each of the plurality of bending links comprising a bending hinge pin 220 (see Fig. 16, [0072], ll 1 – 4) which defines a first bending axis and a bending socket 232 (see Fig. 16, [0073], ll 1 – 4) which defines a second bending axis, and an end link 254 (see Figs. 15 – 16, [0077], ll 1 – 4). Fairneny does not teach: an angling link which defines a first pivot axis and an articulation socket which defines a bending axis and a protrusion configured to receive a cable.
However, Kabe teaches a surgical device analogous to the art in the form of an articulating assembly for intraluminal delivery, with a shaft 14 (see Fig. 1), a distal tip 18 (see Fig. 1) a flexible span 28 (see Figs. 1 and 7 – 8), a plurality of bending links 52 (see Fig. 7). Kabe further teaches: an angling link 30a (see Fig. 7 and annotated Fig. 8 below, [0051], ll 1 – 12) comprising an angling hinge pin P (see Fig. 7, [0051], ll 15 – 17) which defines a first pivot axis and an articulation socket Q (see Fig. 7, [0051], ll 15 – 17) which defines a bending axis and a protrusion (see annotated Fig. 8 below, this rounded protrusion extends proximally from the angling hinge pin and is part of the angling link 30a) configured to receive a cable (see annotated Fig. 8 below, the protrusion which is part of 30a, has a channel that runs through its length which cables extend through).

    PNG
    media_image2.png
    703
    738
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fairneny to incorporate the teachings of Kabe and have a minimally invasive surgical device with an angling link in addition to the plurality of bending links and the end link within the flexible span. As exemplified in Kabe, this angling link would further provide an additional axis of rotation for the flexible span, lending to a greater range of motion for the device while still retaining a degree of stability (see Kabe [0052], ll 1 – 17).


Allowable Subject Matter
Claims 14, 15, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See reasons for allowance in non-final rejection mailed 09/18/2020.
Conclusion
Applicant's amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771